Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2 and 21-24 are presented for examination.
Claims 19-20 were cancelled.
Claims  21-24 are new.
Claims 1 and 2 were amended.
This is a Final Action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
112 has been obviated due to current amendments to the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,  19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Hanusiak et al. (US 2018/0285536) in view of  Li et al. (US 2016/0179867) and Kalhan et al. (US 2018/0004795) further in view of Guan et al. (US 2009/0300075)

With respect to claim 1, Hanusiak teaches, A computer-implemented method (CIM) comprising:
receiving first application data indicating that a first application is characterized by a software signature (Abstract, Paragraph 2 – teaches an application with a particular database) that includes: (i) a static set of tables (Paragraph 2 – specific schema and table column identity layout), triggers and functions with known names and definitions that are present in database with which the first application interacts (Paragraph 37 – the schema may define, triggers, functions, definitions), and (ii) specifies entries and values in rows added to databases with which the first application interacts (Paragraph 44 and 45 – teaches values added in the rows);
Hanusiak does not teach or disclose, 
logging a plurality of change operations on a first database to obtain a first database change log;
determining a first usage state of the first application that is used to make changes to the first database based, at least in part, upon the first database change log 
wherein the determination of the first usage state of the first application is based on a software signature type, which allows machine logic to discover use of an application based on changes in the content of the database table(s) used by the application; and 
wherein the plurality of change operations include at least the following types of changes operations: change in database object count, change in number of rows of a set of table(s) and length of data stored in set of table(s).
However, Li teaches, logging a plurality of change operations on a first database to obtain a first database change log (Paragraph 17 – “log writer” process of database server 104 also writes, to redo log files 110, redo records that indicate the changes to data blocks that database server 104 applied to the buffered data, Li);
determining a first usage state of the first application that is used to make changes to the first database based, at least in part, upon the first database change log (Paragraphs 0048 – teaches the usage state (i.e. current state) which is used to make changes to the database during the session, redo log, Li)
Kalhan teaches, wherein the determination of the first usage state of the first application is based on the first software signature, which allows machine logic to discover use of the first application based on changes in the content of the first database used by the first application (Paragraphs 15 -16& 26 – teaches a usage state based on user interaction based on indicators that would indicate active sessions, workers, requests, new requests, resource consumption, these indicators are a database signature, to determine if a database connected to a database instance is active);
Guan teaches, utilizing DDL triggers, to record and changes made to a database schema ( Paragrpahs 10, 32-41, 67 – recording “any” changes to schema of a database, would include change operations such as altering views, creating tables, etc; Paragraph 67 explicitly recites during the session All executions are logged)
Guan explicitly does not teach, change operations include at least the following types of changes operations: change in database object count, change in number of rows of a set of table(s) and length of data stored in set of table(s). However, change in database object count, change in number of rows of a set of table(s) and length of data stored in set of table(s) are generic operations that recite the underlying structure of a database schema, any alteration to these would be captured and logged into a transaction log table if required by the DDL triggers as would be logged as taught by Guan. 
Accordingly, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to  modify Hanusiak invention to utilize the indicators to determine usage state of the database as taught by Li, Kalhan and Guan, because Hanusiak, Li, Kalhan and Guan are in the same field of endeavor of database management system and would enhance Hanusiak by allowing for determining of usage state of a databases (Paragraph 48, Li, Paragraph 15, Kalhan)) and utlizing DDL triggers as taught by Guan (Abstract) this would have yielded predictable results, thus providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).




With respect to claim 2, The combination of Hanusiak, Li, Kalhan and Guan teach, The CIM of claim 1 wherein the determination of the first usage state of the first is based on data Definition Language (DDL) that marks changes upon execution so that the DDL triggers: (i) execute before insert operation, update operation, read operation and delete operation, and (ii) store operations history including an operation type for each operation performed and tables affected by each operation performed (Paragraph 10, 32-41 – teaches logging changes into a transaction log based on defined DDL triggers, wherein the transactional log (operations history) contains any type of operations performed during the DDL event, Guan). 

Claims 21-24 are similar to claim 1-2 hence rejected similarly.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159